
	

113 S1150 IS: Congressional Tribute to Constance Baker Motley Act of 2013
U.S. Senate
2013-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1150
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2013
			Mr. Blumenthal
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To posthumously award a congressional gold medal to
		  Constance Baker Motley.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Congressional Tribute to Constance
			 Baker Motley Act of 2013.
		2.FindingsCongress finds the following:
			(1)Constance Baker Motley was born in 1921, in
			 New Haven, Connecticut, the daughter of immigrants from the Caribbean island of
			 Nevis.
			(2)In 1943, Constance Baker Motley graduated
			 from New York University with a Bachelor of Arts degree in economics.
			(3)Upon receiving a law degree from Columbia
			 University in 1946, Constance Baker Motley became a staff attorney at the
			 National Association for the Advancement of Colored People Legal Defense and
			 Educational Fund, Inc. (in this Act referred to as the LDF), and
			 fought tirelessly for 2 decades alongside Thurgood Marshall and other leading
			 civil rights lawyers to dismantle segregation throughout the United
			 States.
			(4)Constance Baker Motley was the only female
			 attorney on the LDF legal team that won the landmark desegregation case, Brown
			 v. Board of Education, 347 U.S. 483 (1954).
			(5)Constance Baker Motley argued 10 major
			 civil rights cases before the Supreme Court, winning all but one, including the
			 case brought on behalf of James Meredith challenging the refusal of the
			 University of Mississippi to admit him.
			(6)Constance Baker Motley’s only loss before
			 the United States Supreme Court was in Swain v. Alabama, 380 U.S. 202 (1965), a
			 case in which the Supreme Court refused to proscribe race-based peremptory
			 challenges in cases involving African-American defendants, and which was later
			 reversed in Batson v. Kentucky, 476 U.S. 79 (1986), on grounds that were
			 largely asserted by Constance Baker Motley in the Swain case.
			(7)In 1964, Constance Baker Motley became the
			 first African-American woman elected to the New York State Senate.
			(8)In 1965, Constance Baker Motley became the
			 first African-American woman, and the first woman, to serve as president of the
			 Borough of Manhattan.
			(9)Constance Baker Motley, in her capacity as
			 an elected public official in New York, continued to fight for civil rights,
			 dedicating herself to the revitalization of the inner city and improvement of
			 urban public schools and housing.
			(10)In 1966, Constance Baker Motley was
			 appointed by President Lyndon B. Johnson as a judge on the United States
			 District Court for the Southern District of New York.
			(11)The appointment of Constance Baker Motley
			 made her the first African-American woman, and only the fifth woman, appointed
			 and confirmed for a Federal judgeship.
			(12)In 1982, Constance Baker Motley was
			 elevated to Chief Judge of the United States District Court for the Southern
			 District of New York, the largest Federal trial court in the United
			 States.
			(13)Constance Baker Motley assumed senior
			 status in 1986, and continued serving on the United States District Court for
			 the Southern District of New York with distinction for nearly 2 decades.
			(14)Constance Baker Motley passed away on
			 September 28, 2005, and is survived by her husband Joel Wilson Motley, Jr.,
			 their son, Joel Motley III, her 3 grandchildren, her brother, Edmund Baker of
			 Florida, and her sisters Edna Carnegie, Eunice Royster, and Marian Green, of
			 New Haven, Connecticut.
			3.Congressional
			 gold medal
			(a)Presentation
			 authorizedThe President pro tempore of the Senate and the
			 Speaker of the House of Representatives are authorized to make appropriate
			 arrangements for the posthumous presentation, on behalf of Congress, of a gold
			 medal of appropriate design in commemoration of Constance Baker Motley, in
			 recognition of her enduring contributions and service to the United
			 States.
			(b)Design and
			 strikingFor the purpose of the presentation referred to in
			 subsection (a), the Secretary of the Treasury (in this Act referred to as the
			 Secretary) shall strike a gold medal with suitable emblems,
			 devices, and inscriptions, to be determined by the Secretary.
			4.Duplicate
			 medalsUnder such regulations
			 as the Secretary may prescribe, the Secretary may strike and sell duplicates in
			 bronze of the gold medal struck under section 3, at a price sufficient to cover
			 the cost thereof, including labor, materials, dies, use of machinery, and
			 overhead expenses, and the cost of the gold medal.
		5.National
			 medals
			(a)National
			 medalThe medal struck under
			 section 3 is a national medal for purposes of chapter 51 of title 31, United
			 States Code.
			(b)Numismatic
			 itemsFor purposes of section
			 5134 of title 31, United States Code, all duplicate medals struck under section
			 4 shall be considered to be numismatic items.
			6.Authority to use
			 fund amounts; Proceeds of sale
			(a)Authority To
			 use fund amountsThere is authorized to be charged against the
			 United States Mint Public Enterprise Fund such amounts as may be necessary to
			 pay for the cost of the medals struck under this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 under section 4 shall be deposited in the United States Mint Public Enterprise
			 Fund.
			
